Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing [ING STATIONERY] April 22, 2008 United States Securities and Exchange Commission treet, NE, Room 1580 Washington, DC 20549 Re: Registration Statement on Form N-4, Pre-Effective Amendment No. 1 ING Architect - NY File No. 333-145826; 811-07935 Commissioners: Pursuant to Rule 461 under the Securities Act of 1933, as amended (the Act), ReliaStar Life Insurance Company of New York, as registrant, hereby respectfully requests that the effective date of this Pre- Effective Amendment No. 1 to the Registration Statement be accelerated to April 28, 2008, or as soon thereafter as practicable. The registrant is aware of its obligation under the Act. Respectfully, RELIASTAR LIFE INSURANCE COMPANY OF NEW YORK By: /s/ John S. Kreighbaum John S. (Scott) Kreighbaum Counsel 1475 Dunwoody Drive West Chester, PA 19380-1478 Tel: (610) 425-3404 Fax: (610) 425-3520
